Citation Nr: 0912162	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ramon E. Irigoyen


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1951 to July 
1972, including service in the Republic of Vietnam.

This appeal was before the Board twice previously, most 
recently in April 2007, when it was remanded for additional 
procedural and evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed PTSD as a result of 
his experiences in Vietnam.  Specifically, he asserts that in 
addition to his regular duty assignment with the food 
services squadron, he was required to serve guard duty, and 
that the air base where he was stationed was under constant 
enemy attack, which caused frequent anxiety and fear for his 
life.

The evidence indicates that the Veteran served in Vietnam 
from December 1968 to November 1969 with the 3rd Services 
Squadron.  He was a baker and a non-commissioned officer in 
charge of the Pastry Shop at Bien Hoa Air Base.

An August 2008 detailed letter from the AFHRA (Air Force 
Historical Research Agency) indicates that the Bien Hoa Air 
Base was attacked by standoff rockets on multiple occasions 
during the period the Veteran was stationed there.  
Additionally, the letter indicates that during the period in 
question, the Security Police Squadron was assisted in their 
need for manpower by augmentees from several other squadrons 
who performed police duties when called upon to do so.  
Although the letter indicates that the exact locations of the 
rocket attacks, and from which squadrons the augmentees were 
derived, is unknown, the Board finds that this evidence 
nevertheless sufficiently corroborates the Veteran's reported 
stressors.

The record reflects that the Veteran underwent a pertinent VA 
examination in February 2003.  At that time, the examiner 
found that the Veteran did not have PTSD because he did not 
meet the stressor criteria (apparently because his reported 
stressors had not been verified).  Given the Board's finding 
that the Veteran's stressors have been verified, the Veteran 
should be accorded an opportunity to undergo a current VA 
examination in order to determine whether his stressors 
produced PTSD.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
PTSD is related to the Veteran's exposure 
to numerous rocket attacks and serving 
guard duty while in Vietnam.  A complete 
rationale should be provided for all 
opinions expressed.  

2.	Following completion of the above, the 
RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




